Citation Nr: 1011935	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for posttraumatic stress 
disorder from February 17, 2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the Veteran's 
claim of entitlement to service connection for posttraumatic 
stress disorder, and assigned a 30 percent evaluation, 
effective February 17, 2005.  The Veteran appeals this 
initial rating.

On appeal there is evidence that the appellant has been 
diagnosed with alcohol abuse, however, there is neither a 
formal nor an informal claim of entitlement to service 
connection for that disorder, to include any claim of 
entitlement secondary to his service connected posttraumatic 
stress disorder.  If the Veteran desires to claim entitlement 
to additional compensation based on that disorder, he must 
submit a claim to the RO.


FINDING OF FACT

Since February 17, 2005, the Veteran's posttraumatic stress 
disorder has been productive of occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Since February 17, 2005, a 50 percent rating, but not higher, 
for posttraumatic stress disorder has been warranted.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.130, Diagnostic Code 9411 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 
F. 3d 1311 (Fed Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication, or prejudices the appellant.  Thus, the case is 
ready for adjudication.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple (staged) 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.    38 C.F.R. § 4.7 (2009).

Regulations establish a General Rating Formula for rating 
psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular 
symptoms.  The use of the phrase "such as" in 38 C.F.R. § 
4.130, however, demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2009).  Finally, the evaluation assigned to a 
psychiatric disorder depends on the occupational and social 
impairment actually caused by psychiatric symptoms.       38 
C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for posttraumatic stress disorder where 
the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful situations (including work or a worklike setting); 
and inability to establish and maintain effective 
relationships.  Id.

The Global Assessment of Functioning scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(quoting DSM-IV).  Scores ranging from 41 to 50 reflect 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A score of 
51 to 60 is appropriate where there are "[m]oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).


Analysis

With the above criteria in mind, the Board finds that the 
Veteran is entitled to a 50 percent initial rating for 
posttraumatic stress disorder.  The pertinent evidence of 
record includes two VA examinations and a private 
examination.

At an April 2005 VA examination with a psychiatrist, the 
Veteran reported difficulty getting along with others, 
hypervigilance, a heightened startle reflex, and trouble 
sleeping.  He reported nightmares three to four times per 
month and intrusive thoughts.  He described feeling anxious, 
being easily startled, and feeling uncomfortable in crowds.  
The Veteran stated that he was short-tempered and avoided 
talking about his experiences and Vietnam.  Occupationally, 
he reported having been employed at the same job for thirty 
years.  His social activities were severely limited, mainly 
to church services.  The Veteran reported having no friends, 
as well as limited recreational and leisure pursuits.  A 
mental status evaluation showed an alert, cooperative man.  
His mood was a bit tense but cooperative and friendly.  His 
affect was appropriate.  The Veteran denied suicidal or 
homicidal ideation or intent.  There was no impairment of 
thought processes or communication.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  His 
memory was good, and insight and judgment were adequate.  The 
Veteran was diagnosed with posttraumatic stress disorder, and 
assigned a global assessment of functioning score of 52, 
representing "moderate impairment of psychosocial 
functioning."

The Veteran had an examination by a private social worker in 
April 2005.  The Veteran reported frequent intrusive 
thoughts, flashbacks, traumatic nightmares, distress at 
exposure to triggers that reminded him of past trauma, 
avoidance of conversations about his military service, 
estrangement and detachment from others, irritability and 
anger outbursts, hypervigilance, and an exaggerated startle 
response.  The Veteran complained of severe sleep problems.  
He noted that he had trouble feeling close to anyone or 
trusting anyone.  He was frequently irritable and had angry 
outbursts, which affected his marriage.  Some problems with 
memory and concentration were described.  Suicidal and 
homicidal ideations were denied.  The social worker diagnosed 
chronic, severe posttraumatic stress disorder, and assigned a 
global assessment of functioning score of 47.  She noted that 
the Veteran's symptoms had interfered significantly in his 
occupational, social, and personal life.  His intrusive 
flashbacks and hyperarousal contributed to sporadic levels of 
productivity at his job.  These same symptoms negatively 
impacted the concentration and memory required to learn new 
tasks.  The examiner described the Veteran as severely 
limited in his ability to initiate or sustain work and social 
relationships.  The social worker considered him to be 
"permanently disabled."  A May 2006 addendum noted that the 
Veteran had joined the monthly posttraumatic stress disorder 
group.

At a February 2007 VA examination with a psychologist, the 
Veteran reported meeting with his posttraumatic stress 
disorder group once every other month.  He reported meeting 
with his counselor three times per year.  He denied taking 
any medication for posttraumatic stress disorder.  The 
Veteran reported that things at home with his wife were "not 
going well."  Alcohol consumption was described as five to 
six drinks per day.  Suicidal ideation was denied.  The 
Veteran had vague thoughts of harming others when angered.  
He described moderate problems with activities of daily 
living, such as shopping or recreational activity.  He stated 
that he believed that his posttraumatic stress disorder had 
worsened since his last evaluation.  Specifically, he was 
having broken sleep every night and nightmares four times per 
week.  He had no friends and no interests.  The Veteran 
stated that he was depressed and irritable, which affected 
him at work; and that he suffered from a decreased appetite, 
ongoing fatigue, and crowd avoidance.  The Veteran reported 
working 50 to 55 hours per week.  He did not miss any work or 
get into trouble at work from his posttraumatic stress 
disorder.  The Veteran was diagnosed with posttraumatic 
stress disorder and alcohol abuse, and he was provided with a 
global assessment of functioning score of 52 for both 
disorders.  The examiner noted that functional impairment on 
employment included irritability, isolation, and sleep 
disturbance.  The psychologist noted, however, that the 
Veteran was already dealing with these symptoms at work, and 
he was not having problems.  Social and family relationships 
were more severe since the last examination.

Based on the foregoing, the Board finds the evidence warrants 
a 50 percent rating for posttraumatic stress disorder.  In 
this regard, the examiners almost unanimously describe the 
appellant's posttraumatic stress disorder as being moderately 
disabling, and the global assessment of functioning scores 
assigned are consistent with such a finding.  The Veteran's 
private social worker described his posttraumatic stress 
disorder as severely disabling, describing many of the same 
symptoms as noted in the VA examination.  

The record shows that while the Veteran has severe social 
impairment, occupational impairment due to posttraumatic 
stress disorder has been mild.  As his symptoms have mostly 
been described as moderately disabling and the Veteran has 
been able to maintain the same job for 30 years with no 
occupational impairment from posttraumatic stress disorder 
other than reduced reliability, the Board finds that a 50 
percent rating is appropriate for the Veteran's symptoms of 
posttraumatic stress disorder.

The evidence, however, preponderates against finding that the 
Veteran's posttraumatic stress disorder warrants a 70 percent 
rating.  The Veteran has not ever suffered from symptoms of, 
or similar in severity to, suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control to include unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful situations, including work or a worklike setting.  
Suicidal ideation has been consistently denied.  At his VA 
examinations, the Veteran was appropriately groomed, 
cooperative, alert, and fully oriented to person, place, and 
time.  His attention, concentration, and memory skills were 
intact.  No panic attacks were reported.

There is no indication in the record that the Veteran's 
symptoms do more than create occupational and social 
impairment with reduced reliability and productivity.  While 
the Veteran does not need to meet all, most, or even some of 
the criteria set forth in Diagnostic Code 9411, the overall 
picture of his symptomatology is most appropriately rated at 
50 percent because he does not have deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to posttraumatic stress disorder.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While the 
Veteran suffers from social impairment, he has been employed 
at the same job for the past 30 years, working up to 55 hours 
per week with no time lost to posttraumatic stress disorder.

The Board notes that the Veteran's private counselor found 
his posttraumatic stress disorder symptoms to severely limit 
his ability to sustain work, and she opined that he was 
permanently disabled due to posttraumatic stress disorder.  
The Board finds, however, that the evidence of record 
preponderates against this statement.  As noted above, the 
Veteran is fully employed and has been for the past 30 years.  
While he has complained of reduced reliability at work due to 
memory problems, such issues are contemplated under a 50 
percent rating.  The Veteran's major symptoms are constant 
flashbacks, nightmares, social avoidance, irritability, and 
anger, and these have resulted in occupational and social 
impairment with reduced reliability and productivity.  Hence, 
a 50 percent rating is assigned from February 17, 2005.

The Board concedes that a global assessment of functioning 
score of 47 shows examples of symptoms that arguably are 
supportive of a 70 percent rating.  Significantly, however, 
the Veteran's actual symptoms are the most probative in 
addressing an initial rating question.  Using a numbered 
score on the global assessment of functioning scale to assign 
symptoms to a patient that were neither diagnosed nor 
observed, and then using those symptoms to determine a 
Diagnostic Code rating is inaccurate and inappropriate.  
Here, the examiners' observations and specific statements 
regarding the Veteran's symptoms are the most probative 
pieces of evidence in determining his rating.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Here, as discussed above, the rating criteria for the 
service-connected posttraumatic stress disorder reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, as the Veteran's disability picture is contemplated by 
the rating schedule, the assigned schedular evaluations are 
adequate, and no referral for extraschedular evaluations is 
required.  Thun.

ORDER

A 50 percent evaluation, but no higher, for posttraumatic 
stress disorder since February 17, 2005 is granted subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


